Per curiam.
We accepted Respondent’s petition for voluntary suspension of his license to practice law pending the appeal of his conviction in the United States District Court for the Middle District of Georgia for attempted extortion of money from a criminal defendant. In the Matter of James Curtis Bernard, 262 Ga. 656 (424 SE2d 785) (1993). Following the affirmance of his conviction by the United States Court of Appeals for the Eleventh Circuit, Respondent has filed a petition for voluntary surrender of his license to practice law in Georgia, in which petition he admits a violation of Standard 66 of Rule 4-102 (d) of the Rules and Regulations of the State Bar of Georgia.
After review of the record, we adopt the recommendation of the special master and the review panel that Respondent’s surrender of his license be granted, and hereby order that Respondent’s name be stricken from the rolls of those entitled to practice law in Georgia. Since voluntary surrender of a license is tantamount to disbarment, Respondent may seek reinstatement to the State Bar of Georgia only upon compliance with the State Bar reinstatement procedures in effect at the time his petition for reinstatement is filed. Respondent is reminded that he must comply with all requirements of Bar Rule 4-219 (c), including certification to this Court that he has satisfied all the requirements of that rule.

Voluntary surrender of license accepted.


All the Justices concur.